Citation Nr: 0535049	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from October 1968 to October 
1971, and from August 1981 to March 2002.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, regional office (RO).  
In a July 2003 rating, the RO granted service connection for 
a left knee disorder, and assigned a 10 percent initial 
disability rating.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2003.  In June 2004, the Board denied a 
claim for service connection for a left hip and leg disorder, 
and remanded a claim for an initial disability rating higher 
than 10 percent for a left knee disorder pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO issued a statement of the case on that issue in June 
2004, and a written statement from the veteran's 
representative received in July 2004 may be accepted as a 
substantive appeal statement.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  The left knee disorder results in painful motion but has 
not resulted in limitation of motion of the knee with flexion 
limited to less than 45 degrees, or extension limited by more 
than 10 degrees, and has not resulted in instability or 
subluxation.




CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for left knee chondromalacia are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2005); VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOC included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in November and December 2002 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The December 2002 letter from the RO specifically 
advised him it was his responsibility to submit any evidence 
not in the possession of the Federal government.  Thus, the 
fourth element is satisfied.  Although the letters were 
issued in connection with the veteran's claim for service 
connection for a left knee disorder, another letter is not 
required under circumstances were the service connection 
claim is granted and the veteran files an notice of 
disagreement with the initial rating which is assigned.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

During the hearing held in November 2003, the veteran 
testified that his left knee disorder caused symptoms such as 
pain in the knee which resulted from walking on the side of 
his foot because of the service-connected amputation of the 
first three toes of the left foot.  He reported that he could 
still do a normal amount of moving around, and could cut the 
grass, and clean the house.  

The Board has considered the full history of the left knee 
disorder.  The veteran previously established service 
connection for other disabilities, including a partial 
amputation of the great, second and third toes of the left 
foot.  The RO has now granted secondary service connection 
for a left knee disorder.  As was noted above, the RO has 
assigned a 10 percent initial disability rating.    

The report of a VA examination conducted in October 2001 
reflects, in pertinent part, that the veteran complained of 
having an altered gait due to his left foot amputation, and 
pain in the left lower extremity.  On physical examination, 
his gait was normal and he did not have a limp.  He had a 
normal range of motion of all joints in both lower 
extremities.  

The veteran's post service treatment records from a military 
medical facility and from a private medical care provider 
have been obtained, but do not contain any significant 
references to the left knee.  

A VA radiology report dated in April 2002 reflects that the 
veteran's knee X-ray was interpreted as being normal.  The 
articular surfaces and the joint space at the left knee and 
the patellofemoral joint appeared normal.  

The report of a joint examination conducted by the VA in 
April 2002 reflects that the veteran reported having left 
knee pain which he ranked at a level of 8.  He stated that 
stiffness had developed and he had what he termed locking 
episodes.  These reportedly occurred when the knee was 
difficult to straighten, and he developed pain in the central 
aspect of the knee.  He denied any history of effusion or 
inflammation.  He had not had to have an arthrocentesis.  
There was no history given of instability.  

On examination, the veteran walked with a limp on the left 
lower extremity which was restricted in the rollover phase.  
However, the left knee had a range of motion from zero to 140 
degrees.  There was a prominence in the anterior tibial 
tubercle on the left when compared to the right.  Drawer sign 
was negative.  The collateral system was intact.  There was 
no joint effusion.  He had retropatellar grating which was 
present bilaterally on flexion and extension.  Impingement 
test was negative.  The pertinent diagnosis was left knee 
chondromalacia, early phase.  

Finally, the evidence which is of record also includes the 
report of a peripheral nerves examination conducted by the VA 
in April 2003.  On examination, the motor strength in the 
veteran's lower extremities was normal with no atrophy.  His 
gait was also described as normal.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in any of 
the medical evidence.  The veteran has full flexion and 
extension on examination.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present.  Accordingly, the criteria for a disability rating 
higher than 10 percent for a left knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in April 2002 
documented that there was no history of instability, and the 
collateral ligaments were stable.  Accordingly, a separate 
rating for instability or subluxation of the left knee is not 
warranted.  


ORDER

An initial rating higher than 10 percent for a left knee 
disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


